United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 3, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-50577
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SAN ANDRES LOZANO-RUBIO,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. P-03-CR-11-2
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     San Andres Lozano-Rubio was convicted on his conditional

guilty plea of possession with possession with the intent to

distribute marijuana.   He appeals the district court’s denial of

his motion to suppress and argues that the stop of the truck

which he was driving was not supported by reasonable suspicion

and, as a result, the marijuana seized and the post-arrest

statements he made should be suppressed.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No.03-50577
                               -2-

     Lozano-Rubio has waived his argument that the “helicopter

search” of his vehicle was impermissible by failing to raise it

in the district court.   See United States v. Carreon-Palacio, 267

F.3d 381, 389 (5th Cir. 2001); United States v. Harrelson, 705

F.2d 733, 738 (5th Cir. 1983).

     The following facts, among others, were considered in

determining that there was reasonable suspicion to support the

stop of the truck which Lozano-Rubio was driving: (1) at the time

the truck was initially spotted, the truck was very close to the

border and was traveling with a white Oldsmobile, which was the

subject of a “be-on-the-lookout” report and owned by a known drug

trafficker; (2) the truck matched the description of a truck

owned by a known drug trafficker; (3) both the Oldsmobile and the

truck had two-way radio antennas attached to their roofs; (4) the

truck was stopped in an area known for illegal trafficking;

(5) the area in which the truck was traveling is known to be used

to circumvent a checkpoint; (6) the agents were experienced in

cases involving illegal aliens and controlled substances; (7)

Lozano-Rubio decelerated and accelerated for no apparent reason

and immediately braked and veered onto the shoulder of the road

when he saw a marked patrol car; (8) when a helicopter was

approximately 50 feet away from the truck, Lozano-Rubio did not

acknowledge the helicopter but merely maintained his speed; and

(9) when the truck hit bumps and turned a corner sharply, diesel

fuel was emitted from the fuel tank.
                           No.03-50577
                               -3-

     As a result of the foregoing, we conclude that there was

reasonable suspicion to support the stop of the truck.

Accordingly, the district court did not err in denying the motion

to suppress the seizure of the marijuana and the post-arrest

statements made by Lozano-Rubio.   See United States v. Inocencio,

40 F.3d 716, 722-24 (5th Cir. 1994).

     Thus, the judgment of the district court is AFFIRMED.